Motion Granted; Order filed December 31, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00273-CV
                                   ____________

                         PEGGY KUBENA, Appellant

                                        V.

                              LUZ MAR, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1127824

                                     ORDER

      Appellant’s brief was originally due May 6, 2019. We have granted four
motions to extend time to file appellant’s brief. The last motion was granted to
December 5, 2019. When we granted that motion, we noted that no further motions
to extend time would be granted. On December 4, 2019, appellant, who is
proceeding pro se, filed a further motion to extend time to file her brief. We grant
the motion and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before 30
days from the date of this order. If appellant does not timely file her brief as
ordered, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.